Case 19-11746   Doc 1-1 Filed 04/24/19 Entered 04/24/19 07:36:47   Desc
                      Signature Pages Page 1 of 8
Case 19-11746   Doc 1-1 Filed 04/24/19 Entered 04/24/19 07:36:47   Desc
                      Signature Pages Page 2 of 8
Case 19-11746   Doc 1-1 Filed 04/24/19 Entered 04/24/19 07:36:47   Desc
                      Signature Pages Page 3 of 8
Case 19-11746   Doc 1-1 Filed 04/24/19 Entered 04/24/19 07:36:47   Desc
                      Signature Pages Page 4 of 8
Case 19-11746   Doc 1-1 Filed 04/24/19 Entered 04/24/19 07:36:47   Desc
                      Signature Pages Page 5 of 8
Case 19-11746   Doc 1-1 Filed 04/24/19 Entered 04/24/19 07:36:47   Desc
                      Signature Pages Page 6 of 8
Case 19-11746   Doc 1-1 Filed 04/24/19 Entered 04/24/19 07:36:47   Desc
                      Signature Pages Page 7 of 8
Case 19-11746   Doc 1-1 Filed 04/24/19 Entered 04/24/19 07:36:47   Desc
                      Signature Pages Page 8 of 8
